Citation Nr: 1214793	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  07-26 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder and, if so, whether that claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the Veteran's previously denied claim for service connection for a left knee disorder.

In June 2010, the Board remanded the Veteran's new and material claim for additional development.  That development is now complete and appellate review may proceed. 

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a left knee disorder (then claimed as Osgood-Schlatter's disease of the left knee) was originally denied in a May 1976 RO rating decision, which he did not appeal.

2.  The evidence received since the May 1976 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's service connection claim.


CONCLUSIONS OF LAW

1. The May 1976 RO decision that denied entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the May 1976 denial is new and material, and the claim is considered reopened.  38 U.S.C.A. § 5108 (West 2002 & 2011); 38 C.F.R. § 3.156 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

For the reasons that follow, the Board has decided to reopen the Veteran's claim for service connection for a left knee disorder and to remand that claim for additional development.  As these outcomes are fully favorable to the Veteran, any deficiency in VCAA compliance is tantamount to harmless error and thus, any further discussion of VA's duties to notify and assist is unnecessary.

II.  Pertinent Legal Criteria

Service connection may be established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d)

With respect to the specific provisions governing pre-existing disabilities, the Board observes that a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such disabilities as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of soundness upon entry into service may not be rebutted without 'contemporaneous clinical evidence or recorded history' in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, a higher court explained the Miller decision by noting that '[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted,' emphasizing that any such determination must consider 'how strong the other rebutting evidence might be.'  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Regarding the question of aggravation of a pre-existing condition, the law as interpreted in Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), essentially mandates that, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

Additionally, as noted above, 38 U.S.C.A. § 1111 directs that the presumption of soundness may only be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  In producing such clear and unmistakable evidence sufficient to rebut the soundness presumption, the burden of proof lies with VA.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993). Moreover, VA's governing provisions provide that the determination of whether a defect, infirmity, or disorder clearly and unmistakably existed prior to service should be based upon 'thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.'  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability should be based on medical judgment derived from accepted medical principles, and the clinical factors pertinent to the basic character, origin, and development of such injury or disease.  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles regarding incurrence, symptoms, and course of the injury or disease, together with all other lay and medical evidence concerning the inception, development, and manifestations of the impairment.  38 C.F.R. § 3.304(b).

It is well-settled that, once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.  However, if VA fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

As a final procedural matter before turning to the substance of the Veteran's new and material claim, the Board notes that temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

III.  Application to Reopen Based on New and Material Evidence

The Veteran contends that the record contains new and material evidence sufficient to reopen his previously denied claim for service connection for a left knee disorder.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran's claim of entitlement to service connection for a left knee disorder (then claimed as Osgood-Schlatter's disease) was initially denied in an May 1976 RO decision.  As a basis for that denial, the initial adjudicators determined that the Veteran's service treatment records - specifically, the findings contained in a January 1976 Medical Evaluation Board (MEB) report - showed that his Osgood-Schlatter's disease had pre-existed service and had not been aggravated therein.  

The Veteran did not perfect an appeal of the above rating decision and, thus, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In support of his August 2005 application to reopen his claim, the Veteran has submitted written statements alleging that the left knee problems he experienced in basic training, which ultimately led to his military discharge, were not manifestations of a pre-existing disease, as the MEB examiner indicated.  On the contrary, the Veteran now contends that his Osgood-Schlatter's disease resolved prior to his entrance into the Marine Corps and that his in-service pathology was symptomatic of a different left knee disorder, which has persisted since service and progressively worsened over time.  In this regard, the Board observes that, while a lay person, the Veteran is competent to report a history of in-service and post-service left knee pain and related symptoms, which fall within the realm of his personal experience.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted).  Moreover, the Veteran's assertions are considered credible for the purpose of reopening his claim.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In addition to the above lay assertions, the evidence submitted since the initial RO decision consists of VA medical records, showing ongoing treatment for left knee pain and related symptoms.  Other newly submitted evidence includes a report of a April 2007 VA examination, which yielded clinical findings of degenerative changes that comported with a diagnosis of left knee osteoarthritis.  Based on those findings and the other evidence then of record, the VA examiner concluded that the Veteran's current knee problems were independent of his "pediatric" Osgood-Schlatter's disease and more likely consistent with a "crystal-induced arthropathy such as gout."

The Board finds that the above lay and clinical evidence raises a reasonable possibility of substantiating the Veteran's left knee disorder claim.  Specifically, that newly submitted evidence suggests that the Veteran may have developed an in-service left knee disorder separate and distinct from the Osgood-Schlatter's disease, which predated his active duty.  Additionally, that evidence indicates that the Veteran's in-service left knee pathology may have persisted and worsened after his discharge, culminating in a new diagnosis of osteoarthritis.  The Board observes that such evidence of chronic left knee problems, combined with a new diagnosis, suggests a nexus between the Veteran's current left knee disorder and service on the basis of continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As such, that new evidence effectively raises a theory of direct service connection, which was not of record at the time of initial adjudication.

Additionally, the Board finds that the above lay and clinical evidence indicates that the Veteran's pre-existing left knee pathology may have permanently worsened during his period of active duty.  In this regard, the Board is cognizant that the MEB examiner determined that the Veteran's in-service left knee symptoms did not represent an aggravation of his pre-service disability.  Nevertheless, the Board observes that this examiner's finding predated and, thus, did not consider the newly submitted evidence showing additional diagnosis and treatment.  Those subsequent clinical findings reflect a change in the Veteran's overall level of left knee disability, which, in turn, suggests a possible worsening of his pre-existing condition.  Moreover, while mindful of the April 2007 VA examiner's determination that the Veteran's current left knee disorder is separate from his pre-existing Osgood-Schlatter's disease, the Board finds, for the reasons outlined below, that this examiner did not adequately address the criteria governing the presumption of soundness.  Nor did that examiner display a sufficient regard for the theory of service connection due to aggravation of a pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011); 38 U.S.C.A. §§ 1111 , 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  As such, that examiner's findings are insufficient to rebut the other newly submitted evidence, which supports an award of service connection under the criteria of 38 U.S.C.A. § 1111 and 38 U.S.C.A. § 1153 

In light of the foregoing, the Board finds that the Veteran has presented new lay and clinical evidence, which was not considered at the time of the prior adjudication and which raises a reasonable possibility of substantiating his claim for service connection for a left knee disorder.  Indeed, that newly submitted evidence, in tandem with the other evidence of record, supports a finding that the Veteran's current left knee problems either arose in service or resulted from a permanent in-service worsening of a pre-existing condition.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board considers that evidence to be both new and material with respect to the Veteran's left knee claim.  Therefore, that evidence is deemed sufficient to warrant reopening of his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder, and the claim is reopened; to that extent only, the appeal is granted.



REMAND

Although the Board regrets the additional delay, further development is needed with respect to the Veteran's newly reopened claim for service connection for a left knee disorder.

As discussed in the preceding section, the Veteran contends that his current left knee problems are etiologically related to the joint pain and related symptoms he developed in basic training.  Moreover, he expressly contests the RO's finding that his current symptoms are manifestations of a pre-existing disorder (Osgood-Schlatter's disease), which did not worsen in service.

Significantly, no symptoms associated with Osgood-Schlatter's disease were alleged or shown at the time of the Veteran's initial entrance examination.  Nevertheless, an MEB examiner subsequently determined, based on the Veteran's reported medical history, that his in-service knee problems were symptomatic of this particular condition.  Additionally, the MEB examiner determined that the Veteran's Osgood-Schlatter's disease had pre-existed service and not worsened therein.  The examiner's findings in this regard formed the basis of RO's initial denial of the Veteran's claim for service connection. 

Notwithstanding the MEB examiner's findings, the Veteran now contends that his Osgood-Schlatter's disease effectively resolved prior to his enlistment in the Marine Corps.  To bolster his argument, his representative has pointed out that, at the time of the April 2007 VA examination, this disease was expressly classified as a "pediatric" condition.  As such, the representative now maintains, it presumably would have subsided once the Veteran was old enough to join the Marines.  Additionally, the Veteran himself asserts that his in-service joint problems were characteristic of a different left knee condition, which has persisted and worsened over time.  

As noted above, the Veteran is competent to provide an account of in-service and post-service left knee symptoms, which are capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his assertions in this regard are considered credible in the absence of any contradictory evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995) (indicating that the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Nevertheless, as a lay person without the appropriate training or expertise, the Veteran is not competent to provide a probative opinion on a medical matter, such as the etiology of his current left knee problems.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, his assertions, standing alone, are insufficient to warrant an award of service connection for his left knee disorder.

While not enough to grant the Veteran's claim, however, his lay statements, in tandem with the other evidence of record, are sufficient to trigger the need for a VA examination in support his appeal.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that the Veteran has already been afforded an April 2007 VA examination in connection with his left knee claim.  However, that examination did not address the specific theory of service connection that the Veteran has now raised.  On the contrary, no mention was made of the Veteran's argument that his current left knee complaints are symptomatic of a chronic disorder that arose in service.  Accordingly, the Board finds that proper adjudication of the Veteran's appeal necessitates a new examination that expressly considers the specific theory he has advanced in support of his claim.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).  

The Board also finds that a new examination is warranted to address whether any left knee disorder pre-existed service and was permanently aggravated therein.  The Board recognizes that the Veteran has effectively abandoned this particular theory of entitlement by asserting that his current left knee problems are independent of any pre-existing condition.  Nevertheless, the Board must still consider that theory in order to fully assess the merits of his appeal.  See Hodge v. West, 155 F.3d 1356, 1362-63 (Fed. Cir. 1998) (noting that Congress expects the VA 'to fully and sympathetically develop a Veteran's appeal to its optimum before deciding it on the merits'). 

In contrast with the theory of direct service connection that the Veteran now espouses, the theory of aggravation of a pre-existing left knee condition was addressed by the prior VA examiner.  Significantly, however, that examiner's findings were couched in terms of general probability (i.e., "more likely than not").  As such, those findings did not comport with the legal criteria governing the presumption of soundness and aggravation of a pre-existing disability.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306.  Indeed, that examiner declined to address whether the Veteran's Osgood-Schlatter's disease, or any other left knee disorder, had clearly and unmistakably existed prior to his active duty and, if so, whether that disorder had clearly and unmistakably worsened in service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Moreover, that examiner did not specify whether any such pre-existing condition had worsened during the Veteran's service and, if so, whether clear and unmistakable evidence existed showing that the aggravation was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Without both sets of clinical findings, predicated on clear and unmistakable evidence, the Board lacks the discretion to determine that either the presumption of soundness or the presumption of aggravation has been rebutted with respect to the Veteran's left knee disorder claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that the Board is not free to substitute its own judgment for that of such an expert).  

In light of the above, the Board finds that the April 2007 VA examination is inadequate for the purpose of determining whether any left knee disorder, including Osgood-Schlatter's disease, pre-existed service and permanently worsened therein.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Accordingly, the Board finds that, on remand, a VA examiner should expressly address this question in accordance with the provisions of 38 U.S.C.A. § 1111 and 38 U.S.C.A. § 1153 and their implementing regulations.  

Additionally, the Board finds that, in contrast with the examination that was previously conducted, the new VA examination should be rendered by a medical doctor with knowledge of the type of joint disorders at issue in this appeal.  See Black v. Brown, 5 Vet. App. 177 (1993).  Moreover, that specialist's report should be based on the entire evidence of record, including the specific lay assertions and clinical findings that the Board has deemed new and material with respect to the Veteran's claim.

Finally, the Board finds that a remand is also warranted to obtain outstanding VA medical reports.  The record reflects that, as of February 9, 2009, the Veteran was receiving periodic VA treatment for knee problems associated with gout.  However, no VA medical reports dated since that time have yet been associated his claims file.  As it therefore appears that VA may have custody of additional medical reports that are relevant to his claim, those reports should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition the Veteran submitted a signed VA Form 21-4142 in March 2009 noting treatment for "all conditions" from Dr. Jones from January 2007 to March 2009.  Dr. Jones subsequently submitted treatment records dated from August 2006 to October 2007, which noted a finding of gout in August 2006.  The Veteran should be notified of VA's efforts and that not all of his reported treatment records were obtained.  See 38 C.F.R. § 3.159 (e)(1).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate the service connection claim for a left knee disorder; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  In the letter the RO should specifically note that treatment records from Dr. Jones dated from August 2006 to October 2007, but no more, were obtained.  The RO should further notify the Veteran of any additional actions that VA will take with respect to these records and that the Veteran is ultimately responsible for ensuring VA receives all relevant records.  A copy of this notification must be associated with the claims folder.  

2.  Obtain copies of all medical records from the South Central VA Health Care Network, specifically including any records from the Michael E. DeBakey VA Medical Center in Houston, Texas, and the Community Based Outpatient Clinic in Beaumont, Texas, dated since January 2009.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of any current left knee disorder.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that expressly addresses the following:

(a)  Whether it is clear and unmistakable (obvious, manifest, and undebatable) that Osgood-Schlatter's disease, or any other left knee disorder, pre-existed the Veteran's active service.

(b)  Whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing left knee disorder permanently worsened during the Veteran's service.

(c)  Whether it is clear and unmistakable (obvious, manifest, and undebatable) that any in-service worsening of a pre-existing left knee disorder was due to the natural progress of the disease.

(d)  Whether it is at least as likely as not (50 percent or greater probability) that any current left knee disorder had its clinical onset during the Veteran's service or is otherwise related to any in-service disease, event, or injury.  

In responding to the above questions, the VA examiner should provide a detailed explanation of relevant facts and medical principles.  Additionally, the examiner should address the Veteran's lay assertions of current left knee problems, which reportedly began in basic training and have persisted on a chronic basis since his release from service.  That examiner also should consider the Veteran's in-service and post-service treatment records, including the findings contained in the January 1976 MEB and April 2007 VA examination reports.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If after conducting the examination, any of the above questions cannot be answered without resort to speculation, the examiner must state why this is so.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, the claim on appeal should be readjudicated.  If the benefits remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case and given a reasonable period to respond.  Thereafter, the claims file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter being remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


